

117 S1662 ES: Supporting the Foundation for the National Institutes of Health and the Reagan-Udall Foundation for the Food and Drug Administration Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1662IN THE SENATE OF THE UNITED STATESAN ACTTo increase funding for the Reagan-Udall Foundation for the Food and Drug Administration and for the Foundation for the National Institutes of Health.1.Short titleThis Act may be cited as the Supporting the Foundation for the National Institutes of Health and the Reagan-Udall Foundation for the Food and Drug Administration Act.2.Reagan-Udall Foundation and Foundation for the National Institutes of Health(a)Reagan-Udall Foundation for the Food and Drug AdministrationSection 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) is amended by striking $500,000 and not more than $1,250,000 and inserting $1,250,000 and not more than $5,000,000.(b)Foundation for the National Institutes of HealthSection 499(l) of the Public Health Service Act (42 U.S.C. 290b(l)) is amended by striking $500,000 and not more than $1,250,000 and inserting $1,250,000 and not more than $5,000,000. Passed the Senate June 24, 2021.Secretary